FILED
                           NOT FOR PUBLICATION                              FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



HILLARY L. FALCONER; D.W.                        No. 08-17661
FALCONER, INC., DBA Briarcliff Farm,
                                                 D.C. No. 5:06-cv-04240-JW
             Plaintiffs - Appellants,

  v.                                             MEMORANDUM *

COUNTY OF SANTA CRUZ; COUNTY
OF SANTA CRUZ BOARD OF
SUPERVISORS; JANET K. BEAUTZ;
DAVID LAUGHLIN; RICHARD
NIEWSTAD; NANCY COLE,

             Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      James Ware, District Judge, Presiding

                     Argued and Submitted February 10, 2010
                            San Francisco, California

Before: GOODWIN, BERZON and IKUTA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The harm alleged by Falconer is the reduction of property value due to the

recording of the notice of violation in the real property records without

constitutionally adequate procedure. Falconer’s due process claim became ripe

when the County’s decision became final, see Del Monte Dunes at Monterey, Ltd.

v. City of Monterey, 920 F.2d 1496, 1507 (9th Cir. 1990), which occurred at the

time the County recorded notices of violation in 1998 and 2002, Santa Cruz

County, Cal., Code § 19.01.080 (2009). The statute of limitations for challenging

this alleged due process violation accrued when Falconer knew or “ha[d] reason to

know of the injury that is the basis of [her] action.” RK Ventures, Inc. v. City of

Seattle, 307 F.3d 1045, 1058 (9th Cir. 2002). Falconer knew that the County had

recorded the notice of violation against her property on September 19, 2002, which

is when the County sent notice of the recording to Falconer’s attorney. That notice

also referred Falconer to Santa Cruz County Code § 19.01.080, which states that

“[t]he Planning Director’s decision is final and not subject to further appeal.”

Thus, Falconer knew that the County took value from her property by recording

the notice of violation and would not give her a post-deprivation hearing as of

September 19, 2002. Because Falconer did not file suit against the County until

2006, the claim is barred by the applicable one-year statute of limitations. Cal.

Civ. Proc. Code § 340(3) (2002).


                                           2
      Contrary to Falconer’s argument, the continuing wrongs doctrine does not

apply because the alleged illegal act, which was the recording of the notice of

violation without adequate hearing, was a discrete event that led to the present

dispute. See Nesovic v. United States, 71 F.3d 776, 778 (9th Cir. 1995) (explaining

when the continuing wrongs doctrine applies). In addition, Falconer’s assertion

that the running of the statute of limitations must be tolled by equitable estoppel

fails because Falconer was not “ignorant of the true state of facts” and could have

pursued her judicial remedies after she was notified of her injury in 2002. See

Javor v. Taggart, 120 Cal. Rptr. 2d 174, 179–80 (Cal. Ct. App. 2002). Finally,

Falconer is not entitled to equitable tolling because she does not allege that the

County made a false representation or engaged in a misleading silence that

prevented her from pursuing her claim related to the recording of the notice of

violation. See Schoenberg v. County of L.A. Assessment Appeals Bd., 102 Cal.

Rptr. 3d 86, 93 (Cal. Ct. App. 2009).

      AFFIRMED.




                                           3